



            EXHIBIT 10.17


LEGG MASON, INC. 2017 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT




Legg Mason, Inc. (the “Company”) hereby grants to you (the “Participant”),
pursuant to the Legg Mason, Inc. 2017 Equity Incentive Plan (the “Plan”), an
award (the “Award”) of restricted share units (“RSUs”), upon and subject to the
restrictions, terms and conditions set forth below. Each RSU will constitute a
right to receive, upon and subject to vesting of such RSU (and, if applicable,
after reaching a Designated Deferral Date, as defined below), one share of
Common Stock (the shares of Common Stock distributable upon the vesting of RSUs
(or, if applicable, after reaching a Designated Deferral Date) hereunder are
referred to herein as “Shares”). This document constitutes Participant’s “Award
Notification”. By electronically accepting the Award, you are acknowledging your
acceptance of the Award subject to the restrictions and upon the terms and
conditions set forth in this Agreement and the Plan. The number of RSUs included
in the Award shall be as set forth on the third party website pursuant to which
this Award Notification is electronically delivered to Participant and in the
books and records of the Company, which shall control, absent manifest error, in
the event of a discrepancy. The Grant Date for this Award shall for all purposes
be May 15, 2018.


This Award is subject in all respects to the applicable provisions of the Plan.
Such provisions are incorporated herein by reference and made a part hereof.
Capitalized terms that are not defined in Section 6.8 below are defined in the
Plan and shall have the meanings specified in the Plan.


In addition to the terms, conditions and restrictions set forth in the Plan, all
terms, conditions and restrictions set forth in this Agreement are applicable to
the Award granted hereby.


1.    RIGHTS AS A STOCKHOLDER.


Until the RSUs subject to this Award have vested under Section 3 and the
underlying Shares have been distributed under Section 2, Participant shall have
no ordinary rights as a stockholder with respect to the RSUs or such Shares
other than the right to receive dividend or distribution equivalents on the RSUs
as set out below. Therefore, until the RSUs subject to this Award have vested
and underlying Shares have been distributed, Participant shall have no rights to
receive, vote, take possession of or transfer the Shares.


Commencing on the Grant Date, Participant shall have the right to receive cash
dividends and other distribution equivalents with respect to the Shares
underlying unvested RSUs that are the subject of this Award unless and until
such RSUs are forfeited pursuant to Section 3 hereof. Payment of such dividend
or other distribution equivalents shall be made during the first or second
payroll period following the dividend payment date.
  
To the extent that there is a dividend or other distribution equivalent
(including, without limitation, a stock dividend or stock split) on shares of
Common Stock that is not a cash dividend or distribution, the dividend or
distribution equivalent shall be subject to the same vesting





--------------------------------------------------------------------------------





schedule and other restrictions as the RSUs with respect to which such dividend
or other distribution equivalent relates, shall be delivered to the Company, and
shall be held by the Company in accordance with Section 2 below.


If the Participant has elected to defer receipt of an RSU beyond the date on
which such RSU vests, the Participant shall have the right to receive any cash
dividend and other distribution equivalents with respect to the Shares
underlying vested, but deferred RSUs that are the subject of this Award prior to
any Designated Deferral Date; provided, however, that vested, but deferred RSUs
are not subject to forfeiture pursuant to Section 3. Payment of such dividend
other distribution equivalents that are in cash shall be made during the first
or second payroll period following the dividend payment date.


To the extent that there is a dividend or other distribution (including, without
limitation, a stock dividend or stock split) on shares of Common Stock that is
not a cash dividend or distribution, the dividend or distribution equivalent
with respect to the Shares underlying vested, but deferred RSUs shares shall be
delivered to the Company, and shall be held by the Company in accordance with
Section 2 below, until the Designated Deferral Date with respect to such Shares.


In connection with the payment of dividend or other distributions equivalents
under this Section 1, the Company may deduct any taxes or other amounts required
by any governmental authority to be withheld and paid over to such authority for
the account of Participant or may include such dividend or distribution
equivalent in the payroll of Participant’s employer so that such dividend or
distribution equivalent is included within the compensation of Participant for
withholding and other taxation purposes. Participant shall be entitled to retain
cash dividend and distribution equivalents received regardless of whether the
RSUs with respect to which such dividend or distribution equivalents were made
are subsequently forfeited pursuant to Section 3 hereof. Notwithstanding
anything to the contrary, RSUs shall at all times be subject to the restrictions
on transferability contained in Section 5.1 hereof.


2.    CUSTODY AND DELIVERY OF RSUS AND UNDERLYING SHARES.


RSUs subject to this Award shall be held solely on the books and records of the
Company and shall remain as such until the RSUs have vested under Section 3
hereof, or for RSUs with respect to which a Deferral Election (as defined below)
has been made pursuant to Section 4, the Designated Deferral Date has been
reached. Participant may not receive or take possession of any Shares underlying
unvested or vested but deferred RSUs subject to this Award, either through
physical share certificates or through book-entry accounts held by, or in the
name of, Participant. The Company shall not allow any transfers of RSUs subject
to this Award. Upon the vesting of any RSUs subject to this Award pursuant to
Section 3, or, for RSUs with respect to which a Deferral Election has been made
pursuant to Section 4, upon vesting and reaching any Designated Deferral Date,
the Company will issue to Participant one share of Common Stock for each vested
RSU within thirty (30) days following such event (but subject to the provisions
of Treasury Regulation Section 1.409A-3(d)) at which point each such vested RSU
will terminate. The Company shall deliver Shares underlying RSUs subject to this
Award at the applicable time to the Participant through book entry transfer to
an account in Participant’s name at a financial institution that is selected by
the Company. Share certificates representing distributed Shares shall not be





--------------------------------------------------------------------------------





issued by the Company until such Shares have been delivered to Participant’s
account as specified above. Participant hereby authorizes the Company, and any
financial institution at which the Company or Participant establishes an account
to which the Shares underlying RSUs subject to this Award will be distributed,
to transfer any Shares underlying vested RSUs to Participant’s account as
discussed above. The Company shall pay all original issue or transfer taxes and
all fees and expenses incident to the delivery of any Shares hereunder; provided
that the Company shall not pay the expenses related to any sale of Shares
received upon vesting (or, if applicable, after reaching any Designated Deferral
Date) of RSUs subject to this Award, regardless of whether such sale is made to
satisfy expenses or withholding or other taxes.


3.    VESTING AND FORFEITURE.


(a)    Except as otherwise provided in the Plan or in Section 3(b) of this
Agreement (and, with respect to distribution, subject to any Deferral Election
that was previously made by the Participant and described in Section 4),
twenty-five percent (25%) of the RSUs subject to Participant’s Award shall vest
and be distributed in shares of Common Stock pursuant to Section 2 (to “vest”)
on each of April 30, 2019, April 30, 2020, April 30, 2021 and April 30, 2022
(each, a “Vesting Date”).


(b)    Participant’s right to vest in this Award is conditioned upon
Participant’s continuous employment with the Firm, except to the limited extent
to which vesting may continue following a termination of Participant’s
employment as provided below. If Participant’s continuous employment with the
Firm terminates or is interrupted for any reason stated below, Participant’s
rights with respect to the Award shall be affected as follows:


(1)
Resignation. Except as otherwise provided below, if Participant resigns or
otherwise terminates his or her employment with the Firm for any reason,
Participant’s unvested Award shall be forfeited and Participant’s vested but
undistributed Award (if any) shall be distributed to Participant in accordance
with Section 2 hereof.



(2)
Disability. Upon a Separation from Service by reason of his or her Disability,
on the date of such Separation from Service, Participant’s unvested Award shall
be 100% vested and Shares underlying such vested RSUs shall be distributed to
Participant in accordance with Section 2 hereof.

(3)
Death. Upon termination of Participant’s employment with the Firm due to death,
on the date of such termination, Participant’s unvested Award shall be 100%
vested and Shares underlying such vested RSUs shall be distributed to
Participant’s beneficiaries under 5.2 hereof in accordance with Section 2
hereof.

(4)
Termination for Cause. Upon termination of Participant’s employment by the Firm
for Cause, Participant’s unvested Award shall be immediately forfeited and,
subject to Section 5.10, Shares






--------------------------------------------------------------------------------





underlying Participant’s vested but undistributed Award (if any) shall be
distributed to Participant in accordance with Section 2 hereof.


(5)
Change of Control. In the event that a Change of Control occurs and within 12
months of such Change of Control (i) the Participant’s employment with the Firm
is terminated by the Firm without Cause or (ii) the Participant terminates his
or her employment with the Firm for Good Reason, then, as of the date of such
termination, Participant’s unvested Award shall be 100% vested and Shares
underlying such vested RSUs shall be distributed to Participant in accordance
with Section 2 hereof.

(6)
Termination without Cause. Except as otherwise specified in this Section 3(b),
upon a termination of Participant’s employment by the Firm without Cause,
Participant’s unvested Award shall be immediately forfeited and Shares
underlying Participant’s vested but undistributed Award (if any) shall be
distributed to Participant in accordance with Section 2 hereof.

(7)
Termination of Employment Due to Retirement. If Participant’s employment with
the Firm terminates before the date on which all RSUs subject to Participant’s
Award have vested and (i) the reason for such termination is Participant’s
retirement pursuant to Section 7.1 (or any successor retirement provision) of
the Legg Mason Profit Sharing Plan and (ii) such termination of employment is
without Cause, then the unvested portion of Participant’s Award shall continue
to vest in accordance with Section 3(a) as long as Participant does not engage
in Competitive Activity. If Participant engages in Competitive Activity, then
the portion of Participant’s Award that is unvested at the time Participant
engages in such activity shall be immediately forfeited. In the event of
Participant’s death during the period in which unvested Awards are continuing to
vest under this clause (7), then, as of the date the Company becomes aware of
such death, Participant’s unvested Award shall be 100% vested and Shares
underlying such vested RSUs shall be distributed to Participant in accordance
with Section 2 hereof.

(8)
Reduction in Workforce. If Participant’s employment with the Firm terminates
before the date on which all RSUs subject to Participant’s Award have vested and
(i) such termination is due to the elimination of Participant’s employment in
connection with a reduction in workforce by the Firm and (ii) such termination
of employment is without Cause, , Participant’s unvested Award shall be 100%
vested and Shares underlying such vested RSUs shall be distributed to
Participant in accordance with Section 2 hereof; provided, however, that in the
event that Participant fails to sign a general release of






--------------------------------------------------------------------------------





claims provided by the Company, or Participant signs and revokes such release
within the time permitted by law to revoke such release, then any Shares
received in connection with the RSUs that became vested on such termination
shall be cancelled and Participant shall return such Shares to the Company.
Participant agrees that the Company may enforce the cancellation by all legal
means available, including, without limitation, by withholding the value of the
canceled Shares from other sums owed to Participant by the Company.


To the extent that Section 409A of the Code applies to the vesting or
distribution of any RSUs or underlying Shares hereunder, and Participant is a
Specified Employee, then any vesting or distribution made in connection with or
following the Participant's Separation from Service shall not be made earlier
than the first business day of the seventh month following the Participant's
Separation from Service, or if earlier the date of death of the Participant. Any
vesting or distribution that is delayed in accordance with the foregoing
sentence shall be made on the first business day following the expiration of
such six (6) month period.


4.    DEFERRAL ELECTIONS
        
Participant had the right to defer distribution of all or a portion (in
increments equal to the number of RSUs that vest on each Vesting Date) of an
Award of RSUs beyond the vesting schedule set forth in Section 3, a “Deferral
Election.” Any RSUs that Participant elected to defer pursuant to such Deferral
Election and this Section 4 shall cease to be subject to forfeiture after they
have vested under Section 3. For purposes of this Award, in order to be
effective, a Deferral Election must have been irrevocably made in writing by
Participant no later than September 30, 2017; provided, however, in no event may
a Deferral Election be made outside the timeframe permitted under Section 409A
of the Code (i.e., after the amount payable with respect to the Incentive Plan
for a fiscal year has become readily ascertainable for purposes of Section
409A). A Deferral Election is irrevocable when made and, except as noted in this
Section, may not be changed for any reason. To the extent that a Deferral
Election has been made by Participant, the Company (and the Committee) may not
take any action under the Incentive Plan that would have the effect of
accelerating a payment with respect to Participant in violation of Section 409A
of the Code.


A Deferral Election may have been made with respect to each or any portion of
the Award that vests on a Vesting Date; provided, however, that any deferral had
to have been made in five (5) year increments from the applicable Vesting Date
(the date on which each such deferral ends, as designated by Participant in the
Deferral Election, a “Designated Deferral Date”) and only one Designated
Deferral Date may have been elected for each Award of RSUs. In the event
Participant made a Deferral Election with respect to any portion of this Award,
the deferred RSUs will not be distributed to Participant until the Designated
Deferral Date is reached; provided, however, that a Designated Deferral Date
will cease to be effective and any deferred RSUs shall be distributed in
accordance with Section 2 of this Agreement (and subject to the limitation with
respect to Specified Employees contained in Section 3) upon (i) Participant’s
Separation from Service, including a Separation from Service due to Death or
Disability, or (ii) a Change of





--------------------------------------------------------------------------------





Control, in which case, the date of such event shall be considered the
Designated Deferral Date for purposes of the remainder of this Agreement.
Participant’s Deferral Election, if any, is reflected on the third party website
to which this Award Notification is electronically delivered to Participant.


A Participant who has made a valid, irrevocable Deferral Election may make a
subsequent election to change the Designated Deferral Date under such Deferral
Election. Any election to change such Designated Deferral Date (i) cannot take
effect until at least twelve (12) months after the date of the Deferral
Election, (ii) must defer payment for five (5) years, or a greater number of
years that is a multiple of five (5) from the Designated Deferral Date on which
payment would otherwise be made pursuant to the earlier Deferral Election, and
(iii) must be made no less than twelve (12) months before the originally
scheduled Designated Deferral Date. The newly elected Designated Deferral Date
shall be the fixed Designated Deferral Date, but such newly elected Designated
Deferral Date shall be subject to a further, subsequent change in the Designated
Deferral Date under this paragraph (subject to the same limitations and
conditions that are contained in the preceding sentence, with such limitations
and conditions applied as if the newly elected Designated Deferral Date was the
original Designated Deferral Date and the date of the Deferral Election). Timely
and validly making any subsequent change in the Designated Deferral Date is the
sole responsibility of Participant, regardless of whether the Company provides
any information as to the deadlines for a subsequent change in the Designated
Deferral Date.


5.    ADDITIONAL TERMS AND CONDITIONS OF THE AWARD.


5.1.    NONTRANSFERABILITY OF RSUs.


RSUs may not be sold, transferred, assigned, pledged, hypothecated, encumbered
or otherwise disposed of (whether by operation of law or otherwise) or be
subject to execution, attachment or similar process. Any such attempted sale,
transfer, assignment, pledge, hypothecation or encumbrance, or other disposition
of any such RSUs shall be null and void.


5.2.    BENEFICIARIES.


Participant may designate in writing, on a form to be prescribed by and filed
with the Committee, a beneficiary to receive all or part of the Shares to be
distributed under the Plan in the event of Participant’s death. A designation of
a beneficiary may be replaced by a new designation or may be revoked by
Participant at any time and in accordance with such rules and procedures
established by the Committee on a form prescribed by and filed with the
Committee. In the event of Participant’s death, Shares due under the Plan in
respect of RSUs with respect to which a designation of a beneficiary has been
made (to the extent it is valid and enforceable under applicable law) shall be
distributed in accordance with the Plan to the designated beneficiary.
Distributions due under the Plan and not subject to a beneficiary designation
shall be distributed to Participant’s estate. If there is any question as to the
legal right of any beneficiary to receive any distribution under the Plan, the
distribution in question may be made in the sole discretion of the Committee to
the estate of Participant, in which event the Firm shall have no further
liability to anyone with respect to such distribution. Distribution to the
executors or administrators of the





--------------------------------------------------------------------------------





estate of Participant may be conditioned on the delivery to the Committee of
such tax waivers, letters testamentary and other documents as the Committee may
reasonably request.


5.3.    RIGHT OF SET OFF.


Notwithstanding any provisions of this Agreement to the contrary, the Committee,
the Firm and the Company may offset any amounts that Participant may owe to the
Firm against the Shares or other amounts subject to a Participant’s Award at the
date such Shares or amounts would otherwise been paid or distributed to
Participant under the Plan. Any offset may be made only on the date the payment
or distribution is otherwise scheduled to be made and may not operate to
accelerate any payment or distribution in violation of Treasury Regulation
Section 1.409A-3(j)(4)(xiii).




5.4.    CONSENT TO ELECTRONIC DELIVERY.


In lieu of receiving documents in paper format, Participant hereby agrees, to
the fullest extent permitted by law, to accept electronic delivery of any
documents that the Firm elects to or is required to deliver (including, but not
limited to, the Prospectus related to Participant’s Award, any supplements to
that Prospectus, award notifications and agreements, account statements, monthly
or annual reports, and all other forms or communications) in connection with
Participant’s Award. Electronic delivery of a document to Participant may be via
a Firm e-mail system or by reference to a location on a Firm intranet site or a
third party’s Internet site to which Participant has access.


5.5.    SECURITIES LAWS.


Participant hereby represents and covenants that if in the future Participant
decides to offer or dispose of any Shares distributed with respect to vested
RSUs subject to this Award or interest therein, Participant shall do so only in
compliance with this Agreement, the Securities Act of 1933, as amended, and all
applicable state and local national securities laws as appropriate. As a
condition precedent to the delivery to Participant of any Shares underlying
vested RSUs subject to this Award, Participant shall comply with all regulations
and requirements of any regulatory authority having control of or supervision
over the issuance of the Shares and, in connection therewith, shall execute any
documents and make any representation and warranty to the Company which the
Committee shall in its sole discretion deem necessary or advisable.
    
5.6.    ADJUSTMENT.


In the event that there occurs (a) any change in the number of outstanding
shares of Common Stock through the declaration of dividends, stock splits or the
like or through any change in the capital account of the Company or any other
transaction referred to in Section 424(a) of the Code or (b) any other change in
the capital structure of the Company or in the Common Stock, then, if
applicable, the number of RSUs subject to this Award, and, if applicable, number
and class of underlying Shares, shall be adjusted as provided in the Plan. Any
decision of the Committee regarding the amount and timing of any adjustment
shall be final and conclusive.


    





--------------------------------------------------------------------------------





5.7.    COMPLIANCE WITH APPLICABLE LAW.


This Award is subject to the condition that if the listing, registration or
qualification of the Shares distributed with respect to RSUs subject to this
Award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the vesting of RSUs or
delivery of underlying Shares hereunder, the RSUs or underlying Shares may not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained. The
Company agrees to make every reasonable effort to effect or obtain any such
listing, registration, qualification, consent or approval.


By signing the Award Notification, however, the Participant acknowledges and
agrees that he or she is and remains responsible for any local compliance
requirements or regulations in relation to the receipt, ownership and possible
subsequent sale of the Company’s Common Stock. The Participant also agrees that
he or she is responsible for any local compliance requirements or regulations in
relation to the opening and use of a U.S. brokerage account.


5.8.    WITHHOLDING; TAX MATTERS


(a)    The Company may, and Participant hereby authorizes the Company to, deduct
an amount determined by the Company up to the maximum respective statutory rates
to satisfy all federal, state and local withholding tax requirements arising in
connection with this Award, from payments of any kind by the Company or its
subsidiaries to which the Participant would otherwise be entitled, including
without limitation, salary, bonus and other compensation. Alternatively, with
respect to RSUs that have vested and, if applicable, any Designated Deferral
Date has been reached, Participant may elect (i) to remit to the Company by
check an amount sufficient to satisfy any federal, state or local withholding
tax requirements, prior to the delivery of Shares pursuant to Section 2 hereof,
or (ii) to surrender to the Company (via an instruction, given to the Company
prior to the delivery of Shares pursuant to Section 2, to deduct from delivery
of Shares underlying vested RSUs) a number of Shares underlying the vested RSUs
with a market value, as determined by the Company, equal to the amount of the
federal, state or local withholding tax requirement (which may be up to the
maximum respective statutory rates); provided that the Committee, in its sole
discretion, may at any time prohibit the Participant from utilizing the method
to provide for withholding taxes specified in this clause (ii). However, if
Participant fails to either provide the check or, if applicable, share deduction
instruction described in the prior sentence, in each case by the date any
withholding tax with respect to any RSUs or underlying Shares is due, the
Company shall, and Participant hereby authorizes the Company to, withhold
delivery of underlying Shares or deduct amounts determined by the Company to be
withheld up to the maximum statutory rates from payments of any kind by the
Company or its subsidiaries to which Participant would otherwise be entitled,
including without limitation salary, bonus and other compensation. Participant
acknowledges that in the event the preceding sentence applies, the Company shall
act in its sole discretion without any liability to the Participant resulting
from the action or the timing under which the Company carries out the action.
Notwithstanding the above, FICA and Medicare tax withholding due upon vesting of
RSUs which occurs prior to a distribution event under Article 3 or a Designated
Deferral Date shall be effected by deducting from such RSUs





--------------------------------------------------------------------------------





a number of Shares underlying the vested portion of such RSUs with a market
value, as determined by the Company, equal to the amount of the FICA and
Medicare tax withholding liability due or, alternatively in the sole discretion
of the Company which shall be applied on a uniform basis to all such RSUs
vesting on the same date, by requiring that either Participant remit to the
Company by check an amount sufficient to satisfy any such FICA and Medicare tax
withholding or that such tax withholding liability will be satisfied from other
payments to which the Participant is entitled.


(b)    The Company reserves the right to make whatever further arrangements it
deems appropriate for the withholding of taxes in connection with any
transaction contemplated by this Agreement or the Plan, including, without
limitation, providing for payments of withholding taxes by deducting amounts
required to be withheld, plus interest thereon, from payments of any kind by the
Company or any of its subsidiaries to which Participant would otherwise be
entitled.


5.9.    AWARD CONFERS NO RIGHTS TO CONTINUED EMPLOYMENT OR FUTURE AWARDS.


Nothing in the Plan or in this Agreement shall confer upon Participant any right
to continue in the employ of the Company or any subsidiary of the Company for a
specified period of time or interfere with the right of the Company and its
subsidiaries to terminate such employment at any time. In addition, neither the
Plan nor this Agreement confers any right upon the Participant to receive future
awards under the Plan. All future awards, if any, are completely at the
discretion of the Company. Moreover, any awards granted under the Plan are not
part of the Participant’s ordinary compensation, employment agreement, if any,
or working relationship with the Company or any of its affiliates and will
therefore not be considered as part of such compensation, agreement or
relationship in the event of severance, redundancy or resignation, unless
otherwise required by applicable law.


5.10.    CLAWBACK PROVISIONS


Notwithstanding anything to the contrary in this Agreement, this Award is
expressly made subject to the terms of the Legg Mason, Inc. Clawback Policy as
adopted by the Committee. As a result, Participant may be required to return to
the Company the RSUs received in this Award, and the underlying Shares (or the
value thereof), in the situations described below. Participant agrees that the
Company may enforce the forfeiture by all legal means available, including,
without limitation, by withholding the forfeited amount from other sums owed to
Participant by the Firm. To the extent that Section 409A of the Code applies to
any Award, the Company shall not exercise its rights under this Section 5.10 in
a manner that would operate to accelerate any payment or distribution in
violation of Section 409A of the Code.
        
In the event of a restatement of the Company’s financial results within three
years of original reporting to correct a material error, then, if the Legg
Mason, Inc. Board of Directors determines that Participant’s acts or omissions
were a significant contributing factor to the need to issue such restatement and
that all or any portion of Participant’s RSUs, if the Award was made prior to
the restatement, would not have been awarded based upon the restated financial
results, then Participant agrees to forfeit and return to the Company, to the
extent permitted by applicable





--------------------------------------------------------------------------------





law, the portion (which may be all) of the RSUs or the underlying Shares or
value thereof (regardless of whether vesting has occurred and underlying Shares
distributed to Participant) that the Board of Directors, in its discretion,
determines to be appropriate.


In the event that Participant’s employment is terminated by the Firm for a
Clawback Event or (ii) following the termination of Participant’s employment,
the Company is or becomes aware that Participant committed an act that would
have given rise to a termination for a Clawback Event, then, in either event,
Participant agrees to forfeit to the Company, to the extent permitted by
applicable law, the portion (which may be all) of the RSUs or the underlying
Shares or value thereof (regardless of whether vesting has occurred and
underlying Shares distributed to Participant), that Participant was awarded
after the conduct or omission that gave rise to the Clawback Event and that the
Board of Directors, in its discretion, determines to be appropriate.


6.    MISCELLANEOUS PROVISIONS.


6.1.    SUCCESSORS; ASSIGNMENTS AND TRANSFERS.


This Agreement shall be binding upon and inure to the benefit of any successor
or successors of the Company and any person or persons who shall, upon the death
of Participant, acquire any rights hereunder. The rights and interests of
Participant under this Agreement may not be sold, assigned, encumbered or
otherwise transferred except in the event of death of Participant, by will or by
the laws of descent and distribution. This Agreement may be assigned by the
Company without Participant’s consent.


     6.2 NOTICES.


All notices, requests or other communications provided for in this Agreement
shall be made in writing either (a) by actual delivery to the party entitled
thereto, or (b) by mailing in the mails of the United States or, for
Participants who reside in another country, of the other country to the address
of the party entitled thereto as set forth below, via certified or registered
mail, return receipt requested. The notice shall be deemed to be received in
case of delivery, on the date of its actual receipt by the party entitled
thereto, and in case of mailing, five days following the date of such mailing.
Any notice mailed to the Company shall be addressed to the Restricted Stock
Administrator of the Company at 100 International Drive, Baltimore, Maryland
21202. Any notice mailed to Participant shall be addressed to Participant at
Participant’s address as reflected in the personnel records of the Company.
Either party hereto may designate a different address for notices than the one
provided herein by notice to the other.


6.3.    DISCLOSURE REGARDING USE OF PERSONAL INFORMATION.


(a)    In connection with the grant of the Award, and any other award under the
Plan, and the implementation and administration of the Plan, including, without
limitation, Participant’s actual participation, or consideration by the
Committee for potential future participation in the Plan at any time, it is or
may become necessary for the Firm to collect, transfer, use, and hold certain
personal information regarding Participant in and/or outside of Participant’s





--------------------------------------------------------------------------------





home country.  This processing is based on the Company’s business interests
(compensating and retaining the Company’s leaders and achievers), where the
personal information collected is limited to the minimum necessary to administer
and manage the award such that the interests and fundamental rights of the
Participant are not overridden.


(b)    The personal information that the Company may collect, process, store and
transfer for the purposes outlined above may include Participant’s name,
nationality, citizenship, work authorization, date of birth, age, government/tax
identification number, passport number, brokerage account information, or other
internal identifying information, home address, work address, job and location
history, compensation, business unit, employing entity, and Participant’s
beneficiaries and contact information. 


(c)    Participant may obtain more details regarding the access and use of
his/her personal information, and may correct or update such information, by
contacting his/her human resources representative. Requests for portability or
erasure of the personal information should also be made by contacting the
Participant’s human resources representative. Personal information is retained
according to the Company’s Data Retention guidelines, which may be obtained from
the Participant’s legal and/or compliance representative. Finally, a Participant
may lodge a complaint with a supervisory authority in regard to the Company’s
processing of Participant’s personal information.


(d)    Use, transfer, storage and processing of personal information,
electronically or otherwise, may be in connection with the Company’s internal
administration of the Plan, or in connection with tax or other governmental and
regulatory compliance activities directly or indirectly related to the Award or
any other award under the Plan.  For such purposes only, personal information
may be used by third parties retained by the Company to assist with the
administration and compliance activities of the Plan, and may be transferred by
the company that employs (or any company that has employed) Participant from
Participant’s home country to other members of the Company and third parties
located in the United States and in other countries.  Transfers to the United
States from the European Economic Area are made using on one of following bases:
standard contractual clauses or EU-US/Swiss-US Privacy Shield certification.


(e)    Those parties that may have access to Participant’s information for the
purposes described herein include, but are not limited to, (i) human resources
personnel responsible for administering the Plan; (ii) Participant’s U.S.,
regional and local employing entity and business unit management, including
Participant’s supervisor and his/her superiors; (iii) the Committee or its
designee (e.g. which may be the third party described above), which is
responsible for administering the Plan; (iv) the Company’s technology systems
support team (but only to the extent necessary to maintain the proper operation
of electronic information systems that support the Plan); and (v) internal and
external legal, tax and accounting advisors (but only to the extent necessary
for them to advise the Company on compliance and other issues affecting the
awards under the Plan in their respective fields of expertise).


(f)    At all times, Company personnel and third parties shall be obligated to
maintain the confidentiality of Participant’s personal information except to the
extent the





--------------------------------------------------------------------------------





Company is required to provide such information to governmental agencies or
other parties.  Such action shall always be undertaken only in accordance with
applicable law.


(g)    The Company has in place administrative, physical and technical
safeguards to ensure appropriate security of, and to prevent the unauthorized
access, use or disclosure of, the personal information, and shall require any
third party designee who processes Participant’s personal information on behalf
of the Company to also have in place such safeguards.


(h)    By accepting the Award, Participant explicitly acknowledges that he/she
has read and understands the above paragraphs and consents (i) to the use of
such information for the purpose of being considered for participation in future
awards under the Plan (to the extent he/she is eligible under the Plan, and
without any guarantee that any award shall be made); and (ii) to the use,
transfer, processing and storage, electronically or otherwise, of his/her
personal information, as such use has occurred to date, and as such use may
occur in the future, in connection with this Award or any other award under the
Plan, as further described below.


6.4     MARKET FLUCTUATIONS.


The Company is not responsible or liable for any decrease in the value of the
Company’s Common Stock at any time, all of which shall be solely the risk and
responsibility of the Participant.


6.5.    OBLIGATION UNFUNDED


The obligation of the Company with respect to RSUs granted hereunder shall be
interpreted solely as an unfunded contractual obligation to make payments of
Shares in the manner and under the conditions prescribed under this Agreement.
Any Common Stock or other assets set aside with respect to amounts payable under
this Agreement shall be subject to the claims of the Company’s general
creditors, and no person other than the Company shall, by virtue of the
provisions of the Plan or this Agreement, have any interest in such assets. In
no event shall any assets set aside (directly or indirectly) with respect to
amounts payable under this Agreement be located or transferred outside the
United States. Neither the Participant nor any other person shall have any
interest in any particular assets of the Company by reason of the right to
receive a benefit under this Agreement, and the Participant or any such other
person shall have only the rights of a general unsecured creditor of the Company
with respect to any rights under the Plan or this Agreement.


6.6    CONFLICT; GOVERNING LAW.


In the event of a conflict between this Agreement and the Plan, the Plan shall
control. This Agreement shall be governed by, and interpreted in accordance
with, the internal laws of the State of New York (without regard to conflicts of
laws rules thereof). It is the intent of this Agreement to comply with the
requirements of Section 409A of the Code, and any ambiguities herein will be
interpreted, and this Agreement will be administered, to so comply. If any
payments or distributions hereunder constitute “nonqualified deferred
compensation” subject to Section 409A of the Code, the term “termination of
employment” and words of similar import





--------------------------------------------------------------------------------





shall have the same meaning as a Separation from Service. Each payment or
distribution of such “nonqualified deferred compensation” shall be considered a
separate payment for purposes of Section 409A.


6.7    COUNTERPARTS.


This Agreement may be executed in two or more counterparts each of which shall
be deemed an original and all of which together shall constitute one and the
same instrument.


6.8    DEFINITIONS.


Unless otherwise defined herein, the following terms have the meanings set forth
below.


“Cause” means any one or more of the following types of behavior by Participant
which the Firm in its sole discretion finds to be sufficient reason to terminate
the Participant’s employment with the Firm: (i) any conduct (a) that constitutes
Competitive Activity, (b) that breaches any obligation to the Firm or
Participant’s duty of loyalty to the Firm, or (c) that is materially injurious
to the Firm, monetarily or otherwise; (ii) material violation of, or an act
taken by the failure to act which causes the Firm to be in violation of any
government statue or regulation, or of the constitution, by-laws, rules or
regulations of any securities or commodities exchange or a self-regulatory
organization, or of the policies of the Firm; (iii) the entering of an order or
decree or the taking of any similar action with respect to Participant which
substantially impairs such Participant from performing his or her duties or
makes him or her ineligible from being associated with the Company pursuant to
Section 9 of the Investment Company Act of 1940, as amended, or Section 203(f)
of the Investment Advisors Act of 1940, as amended; (iv) malfeasance, disloyalty
or dishonesty in any material respect; (v) any conviction for a felony: (vi) any
failure to devote all professional time to assigned duties and to the business
of the Firm; (vii) failure to satisfactorily perform duties, as determined by
the Firm’s management in its sole discretion, or gross misconduct or gross
negligence in the performance of duties; or (viii) failure to remain licensed to
perform duties or other act, conduct or circumstance which renders the
Participant ineligible for employment with the Firm.
“Change of Control” means any of the following events: (i) any person, including
a “person” as such term is used in Section 14(d)(2) of the Securities Exchange
Act of 1934, as amended, acquires, directly or indirectly, beneficial ownership
of securities representing 50.1% or more of the combined voting power of the
outstanding equity securities of the Company; (ii) the closing of any merger,
consolidation or other reorganization involving the Company with respect to
which the stockholders of the Company immediately prior to such reorganization
do not hold, directly or indirectly, more than 50% of the combined voting power
of the outstanding equity securities of such successor entity immediately
following such transaction; (iii) the closing of any transaction involving a
sale of assets of the Company that have a total gross fair market value equal to
or more than 90% of the total gross fair market value of all of the assets of
the Company; (iv) the adoption of any plan or proposal for the liquidation or
dissolution of the Company; or (v) within any 12-month period, individuals who,
as of May 15, 2018, constitute the board of directors of the





--------------------------------------------------------------------------------





Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such board; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Company’s board of directors shall be considered
as though such individual were a member of the Incumbent Board.
Notwithstanding anything to the contrary, to the extent that Section 409A
applies to an Award, the definition of “Change in Control” shall control for
purposes of vesting an Award, but shall not trigger a distribution unless the
event also constitutes a change in control within the meaning of Section
409A(a)(2)(A)(v) of the Code
“Clawback Event” means (i) Participant’s gross negligence, willful misconduct or
willful malfeasance in connection with the performance of his or her job that
has materially and adversely affected the Company’s reputation or business, (ii)
Participant’s willful commission or participation in any violation of any law,
rule or regulation applicable to the Company (unless Participant had a
reasonable good faith belief that the act, omission or failure to act in
question was not a violation of such law, rule or regulation) and such violation
has materially and adversely affected the Company’s reputation or business or
Participant’s ability to be associated with an investment company or an
investment advisor, (iii) Participant’s theft, embezzlement or fraud in
connection with the performance of his or her duties for the Firm, and (iv)
Participant is convicted of, or plead guilty or nolo contendere to, a crime
committed during the course of Participant’s employment with, and performance of
duties on behalf of, the Firm that the Committee, acting in good faith,
reasonably determines is likely to have a material and adverse effect on the
reputation or business of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Company’s Board of Directors
or such committee or persons designated by that Compensation Committee to act on
its behalf.
“Common Stock” means Legg Mason, Inc. common stock, par value $.10 per share.
“Competitive Activity” means Participant’s engagement in any activity that
competes with any of the Firm’s business operations, as determined by the
Committee, in its sole discretion, and shall include, without limitation,
representing in any capacity, other than as an outside director, a company that
competes with the Company and its subsidiaries.
“Disability” means a medically determinable physical or mental impairment which
qualifies the Participant for total disability benefits under the Social
Security Act; or which, in the opinion of the Committee (based upon such
evidence as it deems satisfactory): (i) can be expected to result in death or to
last at least 12 months and (ii) will prevent the Participant from performing
his usual duties or any other similar duties available in the Firm’s employ.
“Firm” means, except as otherwise provided under Section 409A of the Code and
the regulations promulgated thereunder, the employing entity of any individual
determined by the Committee to be a participant in the Plan and, if the
employing entity of any Participant should change to another affiliate of the
Company, such other affiliate. In the event the





--------------------------------------------------------------------------------





employing entity ceases to be an affiliate of the Company, the employing entity
shall no longer be considered to be a Firm, and, for purposes of this agreement,
the Participant shall be deemed to have terminated employment with the Firm as
of such date.
“Good Reason” means (i) a material adverse change in the responsibilities of the
Participant from those in effect prior to the Change of Control and (ii) the
Participant's principal place of employment is moved more than 50 miles from the
location immediately prior to the Change of Control, (iii) the Participant’s
base salary is significantly reduced or (iv) Participant’s incentive
compensation for a fiscal year is materially reduced from his or her incentive
compensation for the prior fiscal year, and such reduction is not related to a
reduction in the responsibilities of the Participant or either individual or
corporate performance.


“Grant Date” means the “Grant Date” set forth in the Participant’s Award
Notification.
“Legg Mason Profit Sharing Plan” means the Legg Mason & Co., LLC Profit Sharing
and
401(k) Plan and Trust, as such plan may be amended from time to time.
“Separation from Service” means a separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the regulations issued thereunder.
    
“Specified Employee” means a specified employee within the meaning of Section
409A     (a)(2)(B)(i) of the Code.




LEGG MASON, INC.


                            




By: ______________________
Thomas C. Merchant
Secretary
        
                            
                            






    
RSU US Exec 4.2018







